Citation Nr: 0101105	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a right 
thoracotomy scar, current rated as 10 percent disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of a resection of a pulmonary cyst, right lower 
lobe, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
service connected right thoracotomy scar and residuals of a 
pulmonary cyst resection.  He responded with a June 1996 
notice of disagreement, initiating this appeal.  He was 
afforded a June 1996 statement of the case, and in turn filed 
an August 1996 VA Form 9.  He also requested a hearing before 
a member of the Board; however, that request was later 
withdrawn in writing in August 1998.  See 38 C.F.R. 
§ 20.702(e) (2000).  

In an April 1997 rating decision, the veteran was awarded a 
compensable rating of 10 percent for his service connected 
postoperative residuals of a resection of a pulmonary cyst, 
right lower lobe.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  

The veteran's appeal was originally presented to the Board in 
September 1998, at which time it was remanded for additional 
development.  



FINDING OF FACT

The veteran's service connected right thoracotomy scars are 
tender to palpation, based on objective observation; the 
scars do not result in impairment of function.  


CONCLUSION OF LAW

A increased rating is not warranted for the veteran's right 
thoracotomy scars of the chest and abdomen.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.118, Diagnostic Codes 7800-7819 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in August 1995 for increased 
ratings for his service connected respiratory disabilities.  
A VA respiratory examination was afforded him in February 
1996.  He reported a history of intermittent shortness of 
breath with exertion which impairs him occupationally as a 
postal worker.  He also reported a history of smoking for 
approximately 35 years.  He is not currently taking any 
regular medication.  Physical evaluation revealed him to be 
in good overall health, with two right thoracotomy scars. 

The RO considered this evidence and issued an April 1996 
rating decision denying the veteran increased ratings for his 
service connected right thoracotomy scar, at the time rated 
as 10 percent disabling, and residuals of a pulmonary cyst 
resection, at the time rated as noncompensable.  The veteran 
responded with a June 1996 notice of disagreement, initiating 
this appeal.  He was afforded a June 1996 statement of the 
case, and in turn filed an August 1996 VA Form 9.  He also 
requested a hearing before a member of the Board.  

A personal hearing before a hearing officer at the RO was 
afforded the veteran in November 1996.  He testified, 
accompanied by his wife, that he becomes winded easily, and 
is unable to perform household tasks which require exertion.  
He was told by private doctors that he has spots on his lung 
which could be cancerous, which was obviously a source of 
worry to him.  He also stated that the postoperative scars on 
his chest were frequently tender to the touch.  

The RO considered the medical evidence added to the record 
and issued an April 1997 rating decision awarding the veteran 
an increased rating, to 10 percent, for his service connected 
residuals of a resection of a pulmonary cyst, right lower 
lobe; no change was made to his disability rating for a 
thoracotomy scar.  

The veteran's appeal was first presented to the Board in 
September 1998, at which time both issues were remanded for 
additional development.  

Another VA medical examination was afforded the veteran in 
December 1998.  His chest exhibited a thoracotomy scar from 
the right axilla across the posterior chest.  This scar was 
tender with palpation on the anterior surface.  

The RO reviewed this evidence and issued a March 1999 rating 
decision continuing the veteran's prior ratings for his 
service connected disabilities.  

The veteran was again afforded VA medical examination in July 
1999.  His chest thoracotomy scars were described as 
chronically tender; no other findings were made regarding his 
scars.  

The RO considered the additional evidence added to the 
record, but made no changes to the veteran's disability 
ratings.  His claim was then returned to the Board.  


Analysis

The veteran seeks an increased rating, in excess of 10 
percent, for his right thoracotomy scar.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  

Currently, the veteran's service connected postoperative 
thoracotomy scars are rated under Diagnostic Code 7804, for 
superficial scars.  Superficial scars which are tender and 
painful on objective demonstration are rated as 10 percent 
disabling.  A 10 percent rating represents the maximum 
schedular rating available under this diagnostic code.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  When these 
requirements are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31 (2000).  Where warranted, scars 
may also be rated based on any impairment of the affected 
part of the body.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2000).

Based on the evidence of record, an increased rating in 
excess of 10 percent is not warranted for the veteran's 
service connected scars resulting from his in-service 
thoracotomies.  While the evidence of record confirms 
tenderness upon palpation of the veteran's scars, no examiner 
of record has suggested these scars have resulted in any 
impairment of the underlying chest or abdomen.  Thus, an 
increased rating for the veteran's scars is not warranted 
based on any limitation of the underlying body part.  
Additionally, review of the evidence under other, potentially 
analogous, diagnostic codes for skin disabilities does not 
warrant an increased rating in excess of 10 percent; the 
veteran's scars are neither large, prominent, nor 
disfiguring, for which compensable ratings might be 
warranted.  Neither has evidence been presented suggesting 
the veteran's scars exhibit ulceration, exfoliation, 
exudation, or itching, or result in tissue loss, any of which 
might serve as the basis of an increased rating.  See 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7800-7819 (2000).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's postoperative thoracotomy scars 
have required no periods of hospitalization since his service 
separation, and are not shown by the evidence to present 
marked interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected scars are unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, an increased rating, in excess of 10 percent, 
is not warranted for the veteran's service connected right 
thoracotomy scars.  


ORDER

An increased rating in excess of 10 percent for the veteran's 
service connected right thoracotomy scars is denied.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

With regard to the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected residuals of a 
resection of a pulmonary cyst, right lower lobe, the VA 
respiratory examinations of record fail to provide all the 
necessary evidence required to adjudicate the claim on 
appeal, as requested by the Board in the September 1998 
remand.  Under the criteria set forth under the new 
diagnostic criteria for respiratory disorders, values must be 
obtained as to the following: the percent of predicted value 
of Forced Expiratory Volume in one second (FEV-1); the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV- 1/FVC); the percent of predicted value of the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)); and the maximum exercise 
capacity in terms of ml/kg/min of oxygen consumption.  The VA 
lung volume testing of record does not state the percent of 
predicted DLCO(SB) or the maximum oxygen consumption (with 
cardiorespiratory limit), as is required under the rating 
schedule.  The VA is bound by the regulations outlining the 
schedular criteria, and the schedular criteria explicitly 
call for consideration of the  DLCO(SB) or maximum oxygen 
consumption.  Application of all relevant criteria is 
required.  It is not optional.

As the RO has previously noted, the provisions of the rating 
schedule for determining the disability evaluations for 
respiratory disorders were changed effective October 7, 1996, 
subsequent to the veteran's filing of his claim.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO is reminded of the need to consider both the 
old and the new rating criteria in evaluating the veteran's 
claim, and applying the criteria most favorable to him.  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2000); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

Thus, in light of the above, this issue is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
current disability associated with his 
service connected residuals of a 
resection of a pulmonary cyst, right 
lower lobe.  The claims folder and rating 
criteria should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests, 
including pulmonary function tests, 
should be performed, if feasible, as 
determined by the examiner.  A complete 
evaluation of the disability associated 
with the veteran's respiratory disability 
should be given.  The factual basis for 
all medical opinions expressed should be 
indicated for the record.  After all 
necessary evaluation is completed, the 
examiner should address the following 
questions, to the best of his/her medical 
knowledge:  

a.  State the following pulmonary 
function test results for the veteran:

     (1).  Forced Expiratory Volume (FEV-
1), as a percentage of predicted value; 
     (2).  Ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), as a percentage of 
predicted value; 
     (3).  Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method [DLCO(SB)], as a percentage of 
predicted value; 
     (4).  Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).  	

b.  Does the veteran have cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or 
require oxygen therapy?  

If it is not medically feasible to 
address these questions in the veteran's 
case, the medical examiner should so 
state for the record.  The factual 
medical basis for all opinions expressed 
should be noted for the record.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of all 
applicable criteria.  If the actions 
taken remain adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



